Citation Nr: 0534940	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for glaucoma.  

2.  Entitlement to service connection for claimed glaucoma.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served in the Reserve from April 1978 to April 
1990.  He had active duty for training from May to 
October 1978 and from August 6 through August 27, 1988.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating action in April 2003.  

In May 2005, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  

During his hearing, the veteran raised contentions to the 
effect that service connection was warranted for diabetes 
mellitus and high blood pressure.  

Those claims have not been certified to the Board on appeal 
nor have they otherwise been developed for appellate 
purposes.  

Therefore, the Board has no jurisdiction over those claims, 
and they will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2005).  They are, however, 
referred to the RO for necessary action.  

The reopened claim of service connection for glaucoma is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in September 
1996, the RO found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
glaucoma.  

2.  The evidence associated with the record since the RO's 
September 1996 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for glaucoma.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for glaucoma.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In so doing, the VA must 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

After reviewing the record, the Board finds that the RO met 
its duty to assist the veteran with respect to the question 
of whether new and material evidence has been submitted to 
reopen a claim of service connection for glaucoma.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing Active Duty for Training (ACDUTRA) or from 
an injury incurred or aggravated during inactive duty for 
training (INACDUTRA).  

The term "active duty for training" (ACDUTRA) means full-time 
duty in the Armed Forces performed by members of the Reserve 
Components or National Guard for training purposes.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2005).  
The term "inactive duty for training" (INACDUTRA) means duty 
in the Reserves other than full-time duty, special additional 
duty, or training other than active duty training.  See 
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2005).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A careful review of the record shows that the veteran had 
previously applied for service connection for glaucoma.  Such 
a claim has been before VA on several occasions, the last 
time in September 1996.  

Relevant evidence on file at that time included the veteran's 
service medical records which showed that the veteran's 
glaucoma had been diagnosed during period of ACDUTRA from 
August 6 through August 27, 1988.  

However, it was found that that disability had been 
manifested months earlier and had undergone no increase in 
the underlying pathology during that period of ACDUTRA.  
Accordingly, service connection for glaucoma was denied both 
directly and on the basis of aggravation.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process.  

Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.1103.  The veteran now requests that his claim of 
service connection for glaucoma be reopened.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  

The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).  

The evidence added to the record since the RO's September 
1996 decision includes a report from A. S., M.D., dated in 
February 2005 and the transcript of the veteran's September 
2005 hearing before the undersigned Veterans Law Judge.  

Such evidence is new in the sense that it has not previously 
been before the VA.  It is also material in that it relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for glaucoma.  

Indeed, read in a light favorable to the veteran, the report 
from Dr. S. suggests that the veteran's glaucoma had its 
onset in service in 1988.  It is neither cumulative nor 
redundant of the evidence of record in September 1996 and 
raises a reasonable possibility of substantiating the claim.  

As such, it constitutes new and material evidence sufficient 
to reopen the claim of service connection for glaucoma.  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for glaucoma, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for glaucoma.  Elkins.  

However, it would be premature for the Board to take such 
action prior to the RO, as it could result in prejudice to 
the veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); VAOPGCPREC 16-92.  

In a January 1990 letter, the veteran was notified that he 
had been granted disability benefits from the Social Security 
Administration.  Records supporting associated with that 
decision are not contained in the claims folder.  

In reviewing the record, the Board notes that the veteran has 
not yet had a VA examination to determine the likely etiology 
of his glaucoma.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to obtain the Social Security 
Administration records associated with 
the veteran's award of disability 
benefits.  This should include, but is 
not limited to, a copy of the veteran's 
original application, a list of the 
disabilities upon which the benefits are 
based, and copies of all medical evidence 
used to support the original award, as 
well as those used to support the 
continuation of that award.  Also request 
that the veteran provide any such records 
in his possession.  Failure to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

2.  When the actions requested in 
paragraph 1 have been completed, schedule 
the veteran for an ophthalmologic 
examination to determine the nature and 
likely etiology of the claimed glaucoma.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

In performing the examination, the 
examiner must set forth/answer the 
following:

a.  List as precisely as possible 
the diagnoses of all of the 
veteran's current eye disabilities 
and the manifestations of each.  

b.  For each current eye disorder, 
state a medical opinion as to the 
time of initial onset of the 
disability.

c.  If the veteran is found to have 
glaucoma, and it is determined that 
it existed prior to August 6, 1988, 
is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that such disorder underwent an 
increase in the underlying pathology 
during the veteran's period of 
ACDUTRA from August 6 through 
August 27,1888?  

d.  If it is at least as likely as 
not that the veteran's glaucoma 
underwent an increase in the 
underlying pathology during the 
veteran's period of ACDUTRA from 
August 6 through August 27,1888, is 
it is it more likely than not, at 
least as likely as not, or less 
likely than not that such increase 
was due to the natural progress of 
the disease?  

Provide a complete rationale for all 
opinions.  

If the examiner cannot answer any of the 
above questions, he or she should so 
state.

3.  When the actions requested in 
paragraphs 1 and 2 have been completed, 
undertake any other indicated 
development, and then readjudicate the 
issue of entitlement to service-
connection for glaucoma.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if in order, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


